Citation Nr: 1751430	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  17-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Alan A. Watt, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1967 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities.  

In the application for increased compensation based on unemployability, the Veteran specifically indicated that his service-connected heart disability and hypertension prevent him from securing or following any substantially gainful occupation.  The Board notes that service connection has also been awarded for diabetes mellitus, cerebral vascular accident (CVA), repair of brachial artery with reverse vein graft, tinnitus, a right knee disability, a left knee disability, hearing loss, an ankle scar, and lymphoma of the back.  The Veteran's combined disability rating is 90 percent.  

In the report of a November 2011 VA examination for the Veteran's heart condition and hypertension, the examiner determined that the Veteran's hypertension, diabetes mellitus, and heart disability by themselves did not impact employability.  However, his CVA caused some cognitive loss and left arm weakness that would interfere with employability.  The examiner also indicated that the Veteran's service-connected erectile dysfunction, hearing loss, and tinnitus did not impact the Veteran's employability.  She noted that the Veteran is an elderly male who is obese with multiple chronic illnesses.  Each illness by itself (except CVA) would not impede the Veteran's ability to be employed.  But due to his multiple chronic illnesses with his old age and obesity, the Veteran would not be able to sustain employment. 

In an August 2013 medical opinion the physician noted that, per the Veteran's report, he retired from his job as an electrician at the age of 60 after his coronary artery bypass graft and concurrent stroke left him with chronic dizziness and residual left arm weakness.  This was followed by at least 2 more strokes with deficits including dizziness, decreased memory, fatigue and dyspnea on exertion, recurrent chest pain, and left-sided weakness.  She opined that the Veteran's inability to return to work appeared more likely than not due to service-connected disabilities. 

The Veteran underwent VA examinations in February 2016 for his service-connected heart disability and hypertension.  Following evaluation of the Veteran, the examiner opined that the claimed conditions did not impact the Veteran's ability to work.  A similar finding was made in a June 2017 VA hypertension examination.

The Veteran was provided VA examinations in November 2016 for his service-connected erectile dysfunction and diabetes mellitus.  The examiner determined that the appellant's erectile dysfunction did not impact his ability to work.  She indicated that the Veteran's diabetes mellitus impacted his ability to work.  In this regard, she noted that the appellant reported that he has to stop working when his blood sugar is low.  

After a review of the evidence, the Board finds that additional development is required prior to adjudicating the Veteran's TDIU claim.  At the outset, the Board observes that in the February 2016 and November 2016 VA examination reports, the examiners indicated that the Veteran's service-connected disabilities did not impact his employability.  In the November 2011 VA medical opinion, the examiner indicated that the Veteran's multiple chronic illnesses, old age and, obesity precluded him from sustaining employment.  Individual employability, however, must be determined without regard to nonservice-connected disability or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  While the physician who provided the August 2013 opinion indicated that the Veteran's service-connected disabilities prevented him from returning to work, she did not provide a rationale to support such finding.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given the available record, the Board finds it necessary to remand the claim for a medical opinion in order to sufficiently address the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining an opinion commenting on the effects of the combination of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment.

The examiner is advised that the Veteran is currently service connected for a heart disability, hypertension, diabetes mellitus, cerebral vascular accident (CVA), repair of brachial artery with reverse vein graft, tinnitus, a right knee disability, a left knee disability, hearing loss, an ankle scar, and lymphoma of the back.

The examiner should provide an opinion by commenting on the "combined effects" of the Veteran's service-connected disabilities on his ability to secure or follow gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


